DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	Claims 1-5 are pending and are subject to this Office Action. Claims 1, 3, and 5 have been amended. 

Response to Amendment
The Examiner acknowledges Applicant’s response filed on 10/18/2021 containing amendments and remarks to the claims.

Response to Arguments
Applicant's arguments filed 10/18/2021 have been fully considered but they are not persuasive.
On pages 5-7 of the Applicant’s remarks, the Applicant argues that the claimed recitation of “without a dehydrogenation catalyst” is supported and does not lack written description. The Applicant argues that the original claims, abstract, and other references in the “Claim Support” section of the remarks support the recitation. The Applicant appears to argue that the specification supports embodiments that do not utilize specialized catalyst and therefore provides adequate support for reciting without a dehydrogenation catalyst. Lastly, the Applicant argues that since the claims do not recite “MTO specialized catalysts” or simply “catalysts” the Examiner’s arguments are not understood, and dehydrogenation catalyst are well known in the art and therefore would understand what are considered dehydrogenation catalysts to be excluded. 
The Examiner respectfully disagrees with the Applicant’s arguments. The Examiner reminds the Applicant that while there is a presumption that an adequate written description of the claimed invention is present when the application is filed, issues of adequate written description may arise even for original claims (emphasis added) when an aspect of the claimed invention has not been described with sufficient particularity such that one skilled in the art would have recognize that the applicant had possession of the claimed invention at the time of filing. The claimed invention as a whole may not be adequately described if the claims require an essential or critical feature which is not adequately described in the specification and which is not conventional or known in the art. See MPEP 2163 I. A. 
In this instance, operating the methane thermal olefination without a dehydrogenation catalyst appears to be essential to the claimed process, yet has not been adequately described in the specification. As methane thermal olefination is not a conventional phrase in the art and the Applicant utilizes “MTO” to denote the phrase, which is contrary to the customary use of the abbreviation, it is not clearly evident that methane thermal olefination is known in the art to be carried out without dehydrogenation catalysts, specifically. The Examiner notes that one of ordinary skill in the art would conventionally interpret “MTO” as relating to a “methanol to olefin” reaction. 
In regards to support for the claimed recitation, the Applicant points to the specification and argues that the specification provides more than one embodiment and at least one of those operates without a dehydrogenation catalyst. The Applicant appears to argue that the specification’s statement that “Some variations of the MTO process may utilize specialized catalysts including those with compounds to promote or accelerate the reaction” is consistent with providing adequate support since some embodiments would not utilize specialized catalysts and therefore support the claimed recitation of “without a dehydrogenation catalyst”. In response to this argument, the Examiner notes that the specification does not indicate or suggests that the “specialized catalysts” are specifically “dehydrogenation catalysts”, nor does it suggests that one of ordinary skill would recognize that only dehydrogenation catalysts are known to be specialized catalysts for methane thermal olefination. The Examiner agrees that the specification would support embodiments in which no catalysts are used in view of the specification stating “The MTO cracking unit is operated above 900oC at pressures above 150 psig without the requirements for a catalyst to produce high concentrations (e.g. > 80%) of C2H4”, however, the claims do not recite that the methane thermal olefination is carried out “without catalysts”.
The Examiner notes that the Applicant’s arguments appear to contradict one another as the Applicant appears to argue that embodiments without specialized catalysts support embodiments without dehydrogenation catalysts on page 6 of the remarks and therefore appears to argue that “specialized catalysts” are to be equated as “dehydrogenation catalysts”. On the other hand, the Applicant further argues that the claims do not reference “specialized catalysts” or simply “catalysts”, but rather “dehydrogenation catalysts”, and therefore appears to make a clear distinction between the phrases. Thus, it is unclear whether “specialized catalysts” are “dehydrogenation catalysts” or if the intention of reciting “without a dehydrogenation catalyst” was meant to be interpreted as “without a catalyst”. As such, there remains a lack of adequate description in the specification regarding dehydrogenation catalysts and the negative limitation is considered to fail to comply with the written description requirement. 
With specific regards to the Applicant’s remark about “MTO specialized catalysts”, the Examiner notes that the phrase was used in the rejection because the specification recites “Some variations of the MTO process may utilize specialized catalysts”. Thus, if the specialized catalysts are used for the MTO process, one of ordinary skill would clearly recognize them to be MTO specialized catalysts. The Examiner acknowledges that the term “MTO specialized catalysts” does not appear anywhere in the claims or specification, but the Examiner was referring to the disclosed catalysts as a means to distinguish between what was disclosed in the specification versus what was claimed. 
Lastly, while the Examiner may agree that “dehydrogenation catalysts” may be known in the art and one of ordinary skill would understand what a dehydrogenation catalyst is, the rejection does not rely on whether or not one of ordinary skill knows what a dehydrogenation catalyst is. The basis of the rejection is upon the lack of adequate description in the specification regarding the specific exclusion of dehydrogenation catalysts, rather than all catalysts. As discussed above, while there may be literal support in the original claim, the claimed invention as a whole may not be adequately described if the claims require an essential or critical feature which is not adequately described in the specification and which is not conventional or known in the art. Specialized catalysts are not known in the art to only be dehydrogenation catalyst, the Applicant has made no statement regarding whether or not specialized catalysts are only dehydrogenation catalysts and it is unclear if the Applicant is attempting to only exclude dehydrogenation catalyst or all catalysts from being present during thermal olefination. The Examiner notes that while arguments have been primarily directed to the methane thermal olefination, the arguments do not specifically address the written description rejection regarding “without a dehydrogenation catalyst” for the C2-5 thermal olefination reactor.

On pages 7-8 of the Applicant’s remarks, the Applicant argues that the claims are enabled, argues that thermal olefination is well known in the art based on the cited prior art, argues that the claims are operated without a catalyst, and that the lack of teaching of the claimed invention in the prior art to produce an effluent with greater than 80 wt% ethylene supports the patentability of the claimed subject matter. 
The Examiner does not find the Applicant’s arguments persuasive. While the individual words in the phrase “methane thermal olefination” may be well understood, the phrase as a whole is not conventional or known in the art. The Applicant may argue that methane thermal olefination is the conversion of methane by operation of heat, but since the phrase is not conventional and the prior art which conducts what appears to be a similar reaction are unable to achieve such high concentrations of ethylene as claimed, it is not clear if the reaction is only operated with heat or if methane thermal olefination uses a catalyst or specialized component. The Applicant describes the basic chemistry of MTO is 2CH4 -> C2H4 + 2H2 and discloses that MTO cracking produces high concentrations of ethylene without a catalyst, but further recites that some variations of the MTO process may utilize specialized catalysts including those with compounds to promote or accelerate the reaction. Therefore, are “methane thermal olefination” and “thermal olefination” supposed to be considered reactions without the requirement of a catalyst or with a catalyst? The Examiner notes that the Applicant’s argument that some variations of MTO process do not require a catalyst, appears to be an argument that the claims recite a process without a catalyst. However, the claims are not as limited as the claims only recite “without a dehydrogenation catalyst”, which excludes dehydrogenation catalysts but not all catalysts. 
In regards to the prior art supporting patentability of the claimed subject matter, the Examiner acknowledges that the prior art of record fails to produce an effluent with greater than 80 wt% ethylene, however, the enablement rejection is not a prior art rejection under 35 U.S.C. 102 or 103. The enablement rejection is based on whether the claims contain subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Since the prior art performs a reaction that that appears to be a thermal olefination as acknowledged by the Applicant (page 7 of the remarks “the process of thermal olefination is generally known in the art, as evidenced by the several prior art references cited in the Office Action”) at overlapping temperatures and pressures and does not achieve the same result, the prior art supports the position of the Examiner that there is a lack of enablement and undue experimentation in determining how to practice the invention as claimed and thus, how to achieve an effluent having comprising greater than 80 wt% ethylene. As discussed in the enablement rejection and in the discussion of each of the eight factors considered by the Federal Circuit in the determination of undue experimentation the quantity of experimentation required of a person having ordinary skill in the art would be undue in the absence of further guidance, as the claimed methane thermal olefination is not conventional, there does not appear to be any predictability or reasonable expectation of success that contacting methane in a reactor at the claimed conditions would produce an effluent comprising greater than 80 wt% ethylene, there is a lack of working examples, and the specification lacks adequate description of the claimed essential feature need to fully understand the claims and practice the invention as claimed. Thus, the claims remain rejected under 35 U.S.C. 112(a) as failing to comply with the enablement requirement. 

The following is a modified rejection based on amendments made to the claims. 

Claim Interpretation
	The Examiner notes that since the preamble indicates converting methane in claims 1, 3 and 5, and that methane is passed through a methane thermal olefination reactor to produce an effluent comprising ethylene, methane must be a reactant and cannot be considered a non-reactive diluent which happens to be present in a process such as cracking of C2+ hydrocarbons. It is noted that the prior art does discloses processes comprising pyrolysis of C2+ hydrocarbon feeds additionally comprising methane as a non-reactive diluent operated at the same or overlapping conditions to form a product comprising ethylene. However, said processes are not considered to read on the claims as presented as the methane is not considered to be a reactant which is converted to ethylene. 
	Furthermore, the claims are being interpreted as the effluent or effluent olefination stream comprising greater than 80 wt% of ethylene is produced and recovered directly from the methane thermal olefination reactor and is not a product that is isolated, separated or purified from an effluent. The Applicants specification does not disclose or illustrate that the claimed effluent is a portion separated from 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 1, 3 and 5 recites passing methane through a methane thermal olefination reactor operating without a dehydrogenation catalyst. There is a lack of descriptive support for the negative limitation in the claims. While the specification states “The MTO cracking unit is operated above 900oC at pressures above 150 psig without the requirements for a catalyst to produce high concentrations (e.g. > 80%) of C2H4” and “Some variations of the MTO process specialized catalysts including those with compounds to promote or accelerate the reaction”, the specification does not provide sufficient descriptive support for excluding dehydrogenation catalysts specifically, while allowing for other catalysts (emphasis added). The specification also fails to describe what catalysts are to be considered specialized catalysts for methane thermal olefination (MTO) and whether said specialized catalysts are to be considered catalysts with or without dehydrogenation function. It is also not clear whether the Applicant intended to exclude all catalysts from the methane thermal olefination reactor or just catalysts with dehydrogenation function. The Examiner notes that the recitation of “no catalyst” and “specialized catalyst” in the specification does not reasonably lead those skilled in the art to any particular catalysts which are to be excluded (e.g. dehydrogenation catalyst). With a lack of adequate description in the specification regarding dehydrogenation catalysts and specialized catalysts for MTO, and since specialized catalysts as described in the specification are not considered conventional or known in the art, the negative limitation in the claims is considered to fail to comply with the written description requirement. 
The Examiner notes that while there is a presumption that an adequate written description of the claimed invention is present when the application is filed, issues of adequate written description may arise even for original claims when an aspect of the claimed invention has not been described with sufficient particularity such that one skilled in the art would have recognize that the applicant had possession of the claimed invention at the time of filing. The claimed invention as a whole may not be adequately described if the claims require an essential or critical feature which is not adequately described in the specification and which is not conventional or known in the art. See MPEP 2163 I. A. 

Claim 1 recites passing a C2-5 feedstream comprising at least 90 wt% C2-5 feed alkanes through a C2-5- thermal olefination reactor operating without a dehydrogenation catalyst. There is a lack of descriptive support for the negative limitation in the claims. While the specification states “The olefination is performed at a high-temperature with no catalyst required”, the specification does not provide sufficient descriptive support for excluding dehydrogenation catalysts specifically, while allowing for other catalysts. The Examiner notes that the recitation of “no catalyst” does not reasonably lead those skilled in the art to any particular catalysts which are to be excluded. It is not evident from the specification whether the claimed “without a dehydrogenation catalyst” covers all catalysts or just catalysts with a dehydrogenation function, and whether the claim was intended to exclude all catalysts. With a lack of adequate description in the specification regarding dehydrogenation catalysts, the negative limitation in the claims is considered to fail to comply with the written description requirement. 
The Examiner notes that while there is a presumption that an adequate written description of the claimed invention is present when the application is filed, issues of adequate written description may arise even for original claims when an aspect of the claimed invention has not been described with sufficient particularity such that one skilled in the art would have recognize that the applicant had possession of the claimed invention at the time of filing. The claimed invention as a whole may not be adequately described if the claims require an essential or critical feature which is not adequately described in the specification and which is not conventional or known in the art. See MPEP 2163 I. A.  

Claims 1-5 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
There are eight factors considered by the Federal Circuit in the determination of undue experimentation, In re Wands, 8 USPQ2d 1400 (1988). These factors are: the nature of the invention, the breadth of the claims, the state of the prior art, the predictability or unpredictability of the art, the amount of direction or guidance presented, the presence of absence of working examples, the relative skill of those in the art, and the quantity of experimentation necessary. The examiner will discuss these factors as they apply to the instant invention.
The claimed invention is directed to a methane thermal olefination reactor operating without a dehydrogenation catalyst and without steam, operated at a temperature of at least 900oC and a pressure of at least 150 psig to produce an effluent stream comprising greater than 80 wt% ethylene, or an effluent olefination stream comprising greater than 80 wt% ethylene. 
The claims are broad in the recitation of methane thermal olefination because the term is not conventional or known in the art, and it is not clear what reaction or reaction pathway is being performed to arrive at the ethylene end product. It is not clear whether the MTO reactor must contain a catalyst or specialized component in the reactor to allow for the production of high concentrations of ethylene. The Applicant describes the basic chemistry of MTO is 2CH4 -> C2H4 + 2H2 and discloses that MTO cracking produces high concentrations of ethylene without a catalyst, but further recites that some variations of the MTO process may utilize specialized catalysts including those with compounds to promote or accelerate the reaction. 
In the prior art, conversion of methane to ethylene is known to be carried out with and without catalysts. Yamaguchi et al. (U.S. Patent No. 4,929,797) discloses a method for producing hydrocarbon having two carbon atoms which comprises introducing methane gas into a reactor downwardly from the top utilizing a specialized reactor configuration to dehydrogenate and dimerize the methane gas at temperatures from 900 to 1500oC (Abstract; col. 2, lines 54-56). Yamaguchi teaches that the composition of C2 hydrocarbons produced by the reaction may be about 95% ethylene at 1200 to 1300oC (col. 4, lines 10-11), but fails to disclose or reasonably suggest that an effluent comprising greater than 80 wt% ethylene is produced from the reactor since the yield of C2 hydrocarbons is not greater than 80 wt% (see Fig. 2). As the effluent does not have greater than 80 wt% C2 hydrocarbons, the effluent cannot have greater than 80 wt% ethylene. 
Matturro et al. (U.S. Patent No. 5,162,599) discloses a process for thermal conversion of methane into unsaturated gaseous hydrocarbons, especially olefins, comprising compressing and expanding methane and an inert gas to provide a temperature of adiabatic compression of from about 900oC to 3000oC and recovering gaseous hydrocarbons (Abstract; claim 1). Matturro does not produce an effluent comprising greater than 80 wt% ethylene.
Nagaki et al. (US 2016/0362351 A1), discloses a process for producing C2+ hydrocarbons and H2 comprising introducing methane into a reactor, heating the methane to generate free radicals which react to form the C2+ hydrocarbons and H2 (Abstract). Nagaki discloses temperatures of greater than 900oC and pressures greater than 150 psig ([0097]-[0099]). However, Nagaki discloses that the reaction involves hemolytic scission of the C-H bond and dehydrogenation of alkanes, and utilizes catalysts which promote the reactions ([0085]; [0115]-[0135]). In view of the lack of written description requirement discussed above, it is not clear whether the catalyst of Nagaki is considered a dehydrogenation catalyst or not, or whether the catalyst can be considered a specialized MTO catalyst. 
Hershkowitz et al. (US 2016/0176781 A1), discloses pyrolysis of a hydrocarbon feed comprising methane as a non-reactive diluent at temperatures from 850 to 1200oC and a pressure greater than 120 psig ([0019]; [0082]; [0084]). The process utilizes a hydrocarbon feed comprising C2+ hydrocarbons and methane as a diluent to produce an effluent comprising ethylene (Fig. 3, [0092]; [0101]). The process does not produce an effluent comprising greater than 80 wt% ethylene. 
Therefore, the prior art discloses (1) processes in which methane is converted to ethylene at the same or overlapping conditions as claimed, yet do not produce effluents comprising greater than 80 wt% ethylene, and (2) processes in which methane is passed through a reactor at the same or overlapping conditions as claimed and produces effluents comprising ethylene, yet the methane is considered a non-reactive diluent. 
Although there may be some small degree of predictability that methane can be cracked at high temperatures to form methyl radicals which couple to form ethylene, or can be converted to ethylene through a reaction pathway involving C-H bond scission, methyl radical coupling and dehydrogenation, there is a lack of predictability that such reactions/processes will produce an effluent having greater than 80 wt% ethylene. Absent an exact description of any required or critical components (e.g. catalysts, reactor configuration, conditions other than pressure and temperature) that allow the claimed MTO process to achieve greater than 80 wt% ethylene when the prior art which is operated at the same conditions fails to achieve the claimed amount of ethylene, a skilled artisan will not be enabled to practice the invention as claimed. 
The instant disclosure provides little to no guidance as to how the MTO process is actually practiced, what specialized catalysts are suitable for use which are not dehydrogenation catalysts, what reactors are suitable, or any additional information that a skilled artisan would need to achieve the same result as claimed. Since MTO, as defined by the Applicant, is not a conventional term in the art, one of ordinary skill would not be expected to readily understand what catalysts, reactors, or other process characteristics are to be used in the claimed process step. 
The specification provides no example of the methane olefination reactor operated at the claimed conditions and achieving the product stream comprising greater than 80 wt% ethylene. 
As a result, the quantity of experimentation required of a person having ordinary skill in the art would be undue in the absence of further guidance, as the claimed methane thermal olefination is not conventional, there does not appear to be any predictability or reasonable expectation of success that contacting methane in a reactor at the claimed conditions would produce an effluent comprising greater than 80 wt% ethylene, there is a lack of working examples, and the specification lacks adequate description of the claimed essential feature need to fully understand the claims and practice the invention as claimed. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP Y LOUIE whose telephone number is (571)270-1241. The examiner can normally be reached M-F 9am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IN SUK BULLOCK can be reached on (571)272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHILIP Y LOUIE/            Primary Examiner, Art Unit 1772